Citation Nr: 1543553	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for right arm fracture residuals, currently rated as noncompensable. 

2.  Entitlement to a higher initial rating for right shoulder injury residuals, currently rated as 10 percent disabling. 

3.  Entitlement to a higher initial rating for back fracture residuals at L4-5 and S1, currently rated as 10 percent disabling. 

4.  Entitlement to a higher initial rating for right hip injury residuals, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Boston, Massachusetts, which in pertinent part, granted service connection for a right arm disability, a right shoulder disability, a low back disability, and a right hip disability, with all disabilities being assigned a noncompensable (zero percent) rating.  

The Veteran was afforded an August 2011 hearing at the RO before the undersigned.  The hearing transcript is associated with the record.

The Board remanded the case in October 2011 to afford the Veteran a VA examination to assess the severity of his service-connected disabilities, and to obtain outstanding private and VA treatment records.  The Board decision also dismissed the appeal for a higher initial disability rating for tinea pedis following a withdrawal of the claim by the Veteran.  

In an April 2014 rating decision, the RO increased the disability evaluations for the Veteran's right shoulder disability, low back disability, and a right hip disability to 10 percent, respectively. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a post remand brief, dated in June 2015; the Veteran's representative at the Board reported that the Veteran was asserting that the right arm fracture residuals had gotten worse since the last examination in November 2013.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regards to the right arm, right shoulder, right hip, and low back disabilities, the November 2013 VA examiner did not report (in degrees) the additional limitation of motion due to pain, weakness fatigue, incoordination, and flare-ups, or provide reasons for any inability to answer this question, as directed in the Board's October 2011 remand.  This information is required by court interpretation of applicable regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Hence, the directives of the October 2011 Board remand were not complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to assess the current severity of his service-connected right arm fracture residuals.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

The ranges of motion for the right arm should be reported in degrees.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this limitation in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should also describe all joint deformities involving the right arm including but not limited to, malunion, ankylosis, or recurrent dislocation, and for each deformity present, provide an opinion as to its severity. 

If the examiner is unable to provide a response without resorting to mere speculation, reasons for this inability should be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Forward the claims file to the November 2013 VA examiner, or another qualified examiner if that individual is not available, for an addendum opinion relating to the severity of the Veteran's right shoulder, right hip, and low back disabilities.  If necessary, a new VA examination should be scheduled.  

The examiner should provide an opinion (in degrees) of the additional limitation of motion due to pain, weakness fatigue, incoordination, and flare-ups from the Veteran's lumbar, right shoulder, and right thigh disabilities.  This information is required by VA regulations as interpreted by courts.

If the examiner is unable to provide a response without resorting to mere speculation, reasons for this inability should be provided.  The examiner is advised that the Veteran is competent to report observable symptoms, including but not limited to limitations during flare-ups, and her reports must be considered in formulating an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

